     Case 3:19-cv-01686-LAB-MSB Document 23 Filed 09/14/20 PageID.144 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    GARY GREENWOOD,                                    Case No.: 19cv1686-LAB (MSB)
12                                      Plaintiff,
                                                         ORDER GRANTING JOINT
13    v.                                                 STIPULATION FOR TRIAL
                                                         CONTINUANCE AND AMENDED
14    PALOMAR HEALTH,
                                                         SCHEDULING ORDER
15                                    Defendant.         [ECF NO. 22]
16
17           On September 10, 2020, the parties filed a “Joint Stipulation for Limited
18   Continuance of Fact Discovery,” (“Joint Motion”) which the Court construes as a joint
19   motion to modify the scheduling order. (ECF No. 22.) In the Joint Motion, the parties
20   explain that due to the unavailability of several witnesses, due to first COVID-19 related
21   reasons and then personal events, they have agreed to extend the deadline for five
22   specified fact witness depositions by approximately 60 days, to October 4, 2020. (Id. at
23   1-2.) Finding good cause therefore, the Court GRANTS the Joint Motion and ORDERS
24   that the new deadline for the depositions of Gary Greenwood, MaryAnne Snoke, Muriel
25   Teng, Defendant’s Person(s) Most Knowledgeable, and Marissa Bongato is October 4,
26   2020.
27   ///
28   ///

                                                     1
                                                                                19cv1686-LAB (MSB)
     Case 3:19-cv-01686-LAB-MSB Document 23 Filed 09/14/20 PageID.145 Page 2 of 2



 1         All other requirements and instructions previously ordered are unaffected by this
 2   Order.
 3         IT IS SO ORDERED.
 4   Dated: September 14, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                              19cv1686-LAB (MSB)
